Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments and remarks filed on 08/22/2022 is acknowledged. Claims 3, 8, 35, 39 and 46-49 are now pending in this application. Rejections and objections not reiterated herein have been withdrawn.
Claim 3 is now allowable. The restriction requirement, as set forth in the Office action mailed on 06/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I and II is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 3, 8, 35, 39 and 46-49 are the subject of this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of neuropathic pain, does not reasonably provide enablement for a method for treating a disease or condition which is mediated by modulation of voltage-gated sodium channels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The scope of the instant claims includes 'a method for treating a disease or condition which is mediated by modulation of voltage-gated sodium channels comprising administering to a subject the pharmaceutically acceptable salt of claim 3 or 46. 
The specification provides that the compound is useful as NaV 1.7 sodium channel inhibitor by reference to WO 2013/175205. However, the specification discloses that the compound is a sodium channel inhibitor and that it is useful to treat a huge variety of diseases, see specification pages 12-20. Further, claims 39 and 49 claim that the compound would also treat diseases wherein activation of voltage-gated sodium channels is needed. Modulation of voltage-gated soidum channels encompasses both inhibition and activation. 
The scope of the claims is not adequately enabled solely based on the activity related to NaV1.7 channel provided in the specification.  The notion that such inhibition as described for the compound has such a range of uses as generically recited in the claims is not remotely substantiated by the current state of the art. Applicants do not otherwise provide any definitive evidence to correlate the many unrelated conditions based solely on the ability of the instant compound to inhibit the NaV1.7 channel.
1) Breadth of the claims- the claims cover a laundry list of diseases, which include all types of pain, inflammatory disorders, gastrointestinal tract disorders, i depression, Schizophrenia, Anxiety disorders,  substance related disorders, neurodegenerative diseases, such as Alzheimer’s and Parkinson’s disease, ALS, Autism, Asperger’s disorder, ADHD, etc., including both genetic and acquired. Many of these affect very different parts of the body. (Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not mean that the other diseases meet the enablement requirements). Alzheimer’s disease etiology involves both tau protein and β-amyloid, while this is not true for all other disorders instantly claimed. Bipolar disorder is believed to have a genetic component. Depression can be genetic or can be caused by environment factors. The exact causes of Autism spectrum disorder are not known, research suggests it has both a genetic and environment component. The causes of Multiple sclerosis are not clearly known, but it’s considered a chronic inflammatory autoimmune disease.

2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves blocking the activity of voltage-gated sodium channels. It is known in the art that the voltage-gated sodium channels have distinct electrophysiological profiles with differing activation and inactivation states. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18.; 
3) Direction or guidance- There is none. The compound was not tested for any disease. The compound was not tested for inhibition or activation of any sodium channel. There’s only a reference to prior art WO 2013/175205 which has a test for inhibition the NaV1.7 channel.  There are no results in regards to any treatment in this application.
There’s no clear evaluation of what could be treated with the compound, since specific sodium channels are related to specific and different disorders or pains.

4) State of the prior art- It is known in the art that the voltage-gated sodium channels have distinct electrophysiological profiles with differing activation and inactivation states. 
A state of the art reference, Large et al., titled: “The relationship between sodium channel inhibition and anticonvulsant activity in a model of generalized seizure in the rat”, concludes that: “The present study demonstrates for the first time a quantitative relationship between use-dependent sodium channel inhibition in vitro and anticonvulsant efficacy in an acute model of generalized seizure in vivo.  Correlation analysis for a range of use-dependent sodium channel blockers demonstrates that potency to inhibit the channels is a critical driver of anticonvulsant activity, but pharmacokinetic characteristics, such as brain tissue binding are also important.  The present results also demonstrate that relatively low levels of sodium channel inhibition are associated with significant anticonvulsant efficacy.  Finally, the study attempts to determine whether the anticonvulsant efficacy of valproate in the electroshock seizure model is likely to be due to sodium channel block.  However, the results are inconclusive, since 10-fotd higher free brain concentrations of valproate were required for in vivo efficacy than would be expected from the drugs potency at recombinant channels in vitro”.  As can be seen, the reference provides the uncertainty and/or unpredictability of the activity related to sodium channel blockers and their anticonvulsant efficacy.
	Another reference, Ekjkelkamp et al. (Brain 2012) regarding “Neurological perspectives on voltage-gated sodium channels”, provides that- “The activity of voltage-gated sodium channels has long been linked to disorders of neuronal excitability such as epilepsy and chronic pain” (see abstract).  Regarding Nav1.7 (SCN9A), the reference provides that- “A number of human heritable pain disorders map to mutations in SCN9A, the gene encoding Nav1.7” (see page 2591).  Further, the reference provides that- “The pivotal role of sodium channels in electrical signaling requires targeting of voltage-gated sodium channels (VGSCs) to the correct cellular location” (see page 2593).  Next the reference provides that- "These data confirm that targeting NaV1.7 with a potent selective inhibitor is sufficient to dampen peripheral nociceptive drive (reduce firing of C fibres); however, due to the low permeability of ProTx-II, it is ineffective as an analgesic. Future toxin-derived analgesics targeted to peripherally expressed proteins must therefore overcome this limitation" (see page 2599).  Accordingly, concludes that future studies are required to determine the drug development related to sodium channel blocking activity.
Abuse of chemical substances includes the use of barbiturates, alcohol, cocaine, opiates, amphetamines, benzodiazepines, nicotine, etc. all involve different parts of the CNS system; different receptors in the body.  For example, cocaine binds at the dopamine reuptake transmitter.  Abusive use of heroin, for example, arises from binding at the opiate receptors, cigarette addiction arises from some interaction at the nicotinic acid receptors, many tranquilizers involve the benzodiazepine receptor, alcohol involves yet another system, etc.  All attempts to find a pharmaceutical to treat drug abuse generally have thus failed.  Because addiction has so many dimensions and disrupts so many aspects of an individual's life, treatment for this illness is never simple.
Further, the instant claims include ‘conditions or disorders associated with cognitive impairment’ which covers diverse disorders such as Alzheimer's disease, dementia, and much more.  For example, Alzheimer's disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents. A relation with Alzheimer’s disease and the above sodium channel has not been established.
It is known that antipsychotic medications are used to reduce the psychotic symptoms of schizophrenia.  The state of the art of such antipsychotic drugs, however, indicates that 'they do not cure or restrain the symptoms of schizophrenia or ensure that there will be no further psychotic episodes'.  The online information about the treatment options of the disease http://www.psychologyinfo.com/schizophrenia/medication-treatment.html indicates that 'it is difficult to predict which patients will benefit from treatment with antipsychotic drugs.  Different patients have different treatment responses and side effects to various antipsychotic drugs', thus, clearly indicating the unpredictability in the dosage regimen.
5) Working examples- Actual test data has not been presented. The specification relies on biological testing assay/procedure using HEK293-hNaV1.7 cells in prior art WO 2013/175205 (at pages 97-99).  The specification does not provide how this NaV1.7 inhibiting activity links to the treatment of all types of diseases or conditions mediated by inhibition or activation of voltage-gated sodium channels.  
	Applicants have not provided any competent evidence or disclosed tests that are predictive for the pharmaceutical use of the instant compound.  
Further, the skilled artisan knows that no one drug has ever been found that provides treatment for the great diversity of diseases claimed. It is contrary to medical understanding that any agent could be generally effective against such disorders.  The notion that any compound could treat the claimed diseases generally is completely inconsistent with the wide range of storage products, enzyme deficiencies and genetic defects involved.
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297). 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that Alzheimer’s disease could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
          
(6) The quantity of experimentation needed: Owing especially to factors (1), (3), (4) and (5), the quantity of experimentation is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 depends of a canceled claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 depends of claim 46 and claim 46 require an XRPD pattern that includes the peaks recited at claim 47.  Claim 47 does not further limit the subject matter of claim 46. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claims, Objection
Claim 46 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 46 and 8 encompass the same exact subject matter.

Conclusion
Claims 3 and 35 are allowable. Claims 8, 39, 47 and 49 are rejected. Claims 46 and 48 objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626